2020 IL App (1st) 200356


                                                                         FOURTH DIVISION
                                                               Filing Date November 25, 2020

                                        No. 1-20-0356
______________________________________________________________________________
                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________


In the Interest of:                                        )
                                                           )     Appeal from the
JASON B., aka JAYSON B.,                                   )     Circuit Court of
                                                           )     Cook County.
                      Minor-Respondent- Appellant,         )
                                                           )     No. 19 JA 1066
(THE PEOPLE OF THE STATE OF ILLINOIS,                      )
                                                           )     The Honorable
                      Petitioner-Appellee,                 )     Bernard J. Sarley,
                                                           )     Judge, Presiding.
      v.                                                   )
                                                           )
TANIYA C.,                                                 )
                                                           )
                      Mother-Respondent-Appellee,          )
                                                           )
and                                                        )
                                                           )
LADALE B..,                                                )
                                                           )
                      Father-Respondent-Appellee.)         )




            JUSTICE HALL delivered the judgment of the court, with opinion.
            Justices Lampkin and Reyes concurred in the judgment and opinion.
     No. 1-20-0356

                                                OPINION

¶1         This appeal arises from an order of the trial court which dismissed the petition for

        adjudication of wardship for minor J.B. on the State’s motion. The public guardian,

        representing the minor, contends on appeal that such dismissal was against the manifest weight

        of the evidence and should be reversed as it was not in the minor’s best interests to have the

        petition dismissed because his physical safety is at risk. The public guardian additionally

        contends that ample probable cause exists to believe that the minor was abused and neglected.

        For the following reasons, we affirm.

¶2                                            BACKGROUND

¶3         The record reveals that four-year-old J.B. was born on May 15, 2016. On September 25,

        2019, J.B., and his six-month-old cousin D.B. came to the attention of the Department of

        Children and Family Services (DCFS) after D.B. was diagnosed with numerous bone fractures

        that were suspected physical abuse.

¶4         The State filed a petition for adjudication of wardship on that date, which alleged that J.B.

        lived with his mother, Taniya C. (respondent-mother); his father, Ladale B. (respondent-

        father); his cousin, D.B.; D.B.’s mother, Twanette C.; and his grandmother, Regina A. (Taniya

        and Twanette’s mother). D.B.’s father was incarcerated at the time. The petition further

        alleged that J.B. was neglected based on an injurious environment and abused based on a

        substantial risk of physical injury. As factual support for the petition, the State alleged the

        following:

               “Maternal grandmother, an aunt and cousin reside with this minor and his parents.

           Maternal grandmother has one prior indicated report for brain damage/skull fracture and

           subdural hematoma. All adult family members who reside in the home are caretakers for

                                                   -2-
     No. 1-20-0356

           this minor and minor’s cousin. On September 18, 2019[,] this minor’s cousin presented at

           the hospital and was diagnosed with multiple fractures. Maternal grandmother threatened

           hospital staff and her visitation for this minor’s cousin was restricted. Medical personnel

           state minor’s cousin has a femur fracture, rib fracture and two skull fractures which are in

           different stages of healing. There was a delay in seeking medical attention. Minor’s

           caretakers provided inconsistent explanations as to how this minor’s cousin was injured.

           Medical personnel opine that minor’s cousin[‘s] injuries are due to non-accidental trauma.

           Parents and other family members who reside in the home are refusing to cooperate with

           DCFS and police personnel. On or about September 23, 2019[,] family members removed

           this minor from a safety plan and refuse to disclose his current address.”

¶5         The State also filed a motion for temporary custody, which alleged that there was probable

        cause that J.B. was a neglected and abused minor as detailed in the Petition for Adjudication

        of Wardship. The motion further alleged that reasonable efforts could not prevent or eliminate

        the necessity of removing J.B. from his home.

¶6         The hearing on the State’s motion for temporary custody was held on September 25, 2019.

        Respondent-mother was present, but respondent-father was not. The court appointed an

        attorney for respondent-mother and appointed a guardian ad litem (GAL) for J.B. At the

        conclusion of the hearing, the court entered findings that probable cause existed to find J.B. an

        abused and neglected minor as alleged in the Petition for Adjudication of Wardship. The court

        also found that immediate and urgent necessity existed to support the removal of J.B. from the

        home, and he was placed in the temporary custody of the DCFS Guardianship Administrator.

        The court’s findings were entered without prejudice.




                                                    -3-
       No. 1-20-0356

¶7           The following day, the court appointed an attorney for respondent-father and ordered him

          to submit to parentage testing. Both respondent-mother and respondent-father were also

          granted limited supervised visitation of J.B.

¶8           On October 7, 2019, the parties proceeded by way of stipulation on a hearing on the Petition

          for Adjudication of Wardship, and the court entered findings that probable cause existed, and

          that J.B. was an abused and neglected minor as alleged in the petition. The court further found

          that immediate and urgent necessity existed to support J.B.’s removal from the home, and J.B.

          was again placed in the temporary custody of the DCFS Guardianship Administrator. This

          time, the findings were entered with prejudice to respondent-mother and respondent-father.

¶9           On November 13, 2019, the State filed a motion to voluntarily dismiss the petitions without

          prejudice for both J.B. and D.B. In support of its motion, the State indicated that, since the

          filing of J.B.’s petition, newly, discovered evidence was obtained. Specifically, the State

          learned, on or about October 29, 2019, through a genetic testing report for D.B., that D.B. had

          a genetic marker for osteogenesis imperfecta. Osteogenesis imperfecta is a genetic disorder

          characterized by fragile bones that are prone to fracture. After receiving the report, the State

          made all necessary efforts to assess the implications of the testing results, including speaking

          with medical personnel who opined that, given the genetic testing results, D.B.’s injuries were

          consistent with his diagnosis of osteogenesis imperfecta and not non-accidental trauma.

¶ 10         On November 15, 2019, over the objection of the GAL, the court found that probable cause

          existed that J.B. was an abused and neglected minor, but that no immediate and urgent

          necessity existed to support his removal from home. The court concluded that it was within

          J.B.’s best interests to be returned to the custody of his parents. The court issued an order of




                                                      -4-
       No. 1-20-0356

          protection pursuant to section 405/2-25 of the Juvenile Court Act (705 ILCS 405/2-25 (West

          2018)), returning J.B. to the care and custody of his parents.

¶ 11          The hearing on the State’s motion to voluntarily dismiss its petitions was held on

          November 22, 2019, and subsequently continued for hearing on the following dates:

          November 26, 2019, December 4, 2019, December 17, 2019, and December 20, 2019.

¶ 12          Prior to the commencement of the hearing, J.B.’s GAL objected to the State’s motion to

          dismiss the petition and requested an evidentiary hearing pursuant to the holding of In re J.J.,

          142 Ill. 2d 1 (1991). The GAL also made an oral motion to amend and offer a supplemental

          petition for J.B. to add grounds and factual support of physical abuse and also asked the court

          to reconsider its decision to allow J.B. to return home under the order of protection over the

          GAL’s objection. The GAL indicated that he had black and white photographs of a mark on

          J.B.’s buttocks but could not print color copies because there were problems with the only

          color copier in the public guardian’s office.

¶ 13          At the evidentiary hearing, the public guardian first called Dr. Annie Torres to testify. Dr.

          Torres, a child abuse pediatrician at Stroger Hospital, testified that she evaluated D.B. on

          September 18, 2019, after he was brought to the hospital with a femur fracture, two skull

          fractures, and rib fractures. In evaluating D.B.’s injuries, Dr. Torres spoke with Twanette and

          Regina regarding the history of his injury, examined D.B., reviewed the radiology reports, and

          recommended additional testing and labs. Regina told Dr. Torres that D.B. fell off the bed at

          6:00 p.m. the previous evening and that he was brought to the hospital at 1:00 p.m. the

          following day. D.B.’s injuries were a left transverse displaced femur fracture; asymmetric,

          bilateral skull fractures; a posterior fifth rib fracture; a possible second healing rib fracture in

          his back; and a hematoma over his left temple. Dr. Torres was concerned that D.B.’s injuries


                                                       -5-
       No. 1-20-0356

          were caused by physical abuse because a short fall from a bed would not have caused such

          severe injuries.

¶ 14         D.B. was tested for osteogenesis imperfecta (OI) based on his father’s medical history, as

          relayed by Twanette. Dr. Torres testified that OI is a genetic condition that causes poor

          mineralization of bones, which makes the individual more susceptible to bone fractures. On

          October 23, 2019, the genetics test results indicated that D.B. had a gene mutation associated

          with OI. While long-bone fractures such as D.B.’s displaced femur fracture are typical

          fractures associated with OI, his rib and skull fractures were not. Dr. Torres further testified

          that she would expect a child with a displaced femur fracture to experience immediate pain

          and discomfort and his caregivers would have noticed that he was uncomfortable with normal

          handling. Dr. Torres believed that D.B.’s caregivers delayed bringing him to the hospital.

¶ 15         Dr. Torres initially called DCFS due to D.B.’s multiple fractures in various stages of

          healing. When she learned that D.B. tested positive for OI, she notified the involved parties

          of his condition, noting that his femur fracture was consistent with OI but that his skull and rib

          fractures were considered indeterminate, and she could not exclude abuse.

¶ 16         On October 26, 2019, D.B. was hospitalized with three new fractures to his left leg. Dr.

          Torres opined that these fractures were likely caused by his OI.

¶ 17         Dr. Torres also testified concerning J.B., who was also examined by an emergency room

          physician on September 18, 2019. On September 25, 2019, Dr. Torres spoke with the physician

          that examined J.B., who expressed concerns that the examination indicated suspected child

          abuse. The written report diagnosed J.B. with suspected child abuse, and a Health Works

          Services Encounter Form completed by the examining physician stated that J.B. had marks on

          his chest and buttocks, as well as developmental and speech delays.

                                                      -6-
       No. 1-20-0356

¶ 18         Dr. Torres also examined a photograph of J.B. taken during his examination, showing that

          J.B. had a “linear hyperpigmented mark on his left buttock” which had the appearance of a line

          and was most likely from an inflicted injury. She testified that that it was possible that the

          mark on his buttock was from a belt but could not say definitively. Other photographs indicated

          marks on J.B.’s chest, which Dr. Torres could not determine were bruises or an unusual

          birthmark. She described the marks on J.B.’s chest as “nonspecific” and “concerning,”

          warranting a history. Dr. Torres was unable to obtain a history concerning J.B.’s marks

          because no caregiver was present, and J.B. was non-verbal. She was also unable to date the

          injuries other than to say that the injuries were not acute. J.B. did not return to Stroger for a

          follow-up examination. Dr. Torres called the DCFS hotline based on the mark on J.B.’s

          buttock.

¶ 19         DCFS child protection investigator Yenni Rojas 1 testified that on September 18, 2019, she

          was assigned to investigate an allegation of abuse for bone factures concerning D.B., and

          substantial risk concerning J.B., due to him residing in the same household as D.B. Rojas

          clarified that there was no pending investigation for J.B. on that date; rather, J.B.’s

          investigation was initiated on September 23, 2019. She was not aware of any hotline calls

          between September 18 and September 23, 2019, concerning J.B., nor did she contact the

          hotline during that period.

¶ 20         During her investigation, Rojas learned of a prior investigation involving Regina,

          respondent-mother, and respondent-father. Rojas testified that in May 2019, there was a

          physical abuse allegation made against respondent-father which was investigated by a different




             1
                 Also referred to in the record as “Yani.”

                                                             -7-
       No. 1-20-0356

          investigator. Upon reviewing the documentation, Rojas learned that respondent-father, who

          had mental health diagnoses of bipolar disorder with psychosis and cannabis disorder,

          indicated that he hit J.B. with a belt while on the way to a mental health court appointment.

          The documentation did not include J.B.’s body chart, nor did it indicate that the investigator

          looked at J.B.’s body, other than when removing his shirt, nor did the documentation indicate

          that J.B. was examined by a doctor. That report was unfounded, meaning that DCFS

          determined there was no credible evidence to support the allegation. Additionally, Rojas

          testified that she learned from her supervisor that Regina had a report from 17 to 19 years prior

          concerning a skull fracture to another child.

¶ 21         Rojas further testified that on September 18, 2019, she met D.B. at the hospital and she met

          J.B. at home. She spoke with Twanette in D.B.’s hospital room, who stated that she had left

          home between 3:00 and 4:00 p.m. and was not present when he was injured. While

          investigating, Rojas spoke with Regina, respondent-mother, and respondent-father separately.

          Regina told Rojas that she cared for both D.B. and J.B., and indicated that D.B. fell off the bed

          in her bedroom.

¶ 22         Respondent-mother stated that she and respondent-father, who also lived in the home, were

          sleeping all day and did not know how D.B. was injured. Respondent-father was hesitant to

          answer questions about D.B., although he stated that D.B. was not at home on September 17,

          2019, at which point Regina screamed at him to “be quiet” and to not say anything because she

          already made a statement about what happened. Respondent-mother denied that J.B. was

          abused, while respondent-father did not really respond to questioning, but instead became

          upset, started cursing and closed the door in Rojas’ face. Rojas wanted to institute a safety

          plan for J.B. and move him to a different caregiver based on the inconsistent information she


                                                      -8-
       No. 1-20-0356

          received from the adult household members and because D.B. had serious injuries.

          Respondent-father did not agree to the safety plan and he yelled that “nobody was going to

          take his son.”

¶ 23         Later, on the same date, Regina stated that she located a neighbor (Mary F.) to temporarily

          care for J.B. for no more than seven days. When Rojas went to Mary’s home on September

          23, 2019, to take protective custody of J.B., he was not there, and Mary admitted that J.B. was

          never with her. Mary stated that right after Rojas left on September 18, 2019, respondent-

          mother and respondent-father retrieved J.B. and that she was “threatened” to pretend that J.B.

          was with her.

¶ 24         Rojas, along with police officers, searched for J.B. in Regina’s home. Regina first stated

          that she did not know where J.B. was and refused to allow them to look for J.B., but later stated

          the J.B. was with another caregiver whom Rojas had ruled out because he did not pass

          placement clearance and then stated that she did not know where he was. Respondent-mother

          also told Rojas that she did not know where J.B. was before saying that he was with the same

          caregiver that did not pass clearance.

¶ 25         After taking protective custody of J.B. on September 25, 2019, J.B. was taken to Stroger

          for a Health Works examination, which was protocol for minors taken into DCFS care. Rojas

          spoke with Dr. Torres on September 27, 2019, who related her concerns regarding the marks

          on J.B.’s body and indicated her concern that the marks were the result of inflicted injury.

          Rojas did not conduct a full physical examination of J.B., but mentioned a small bruise near

          his ankle. Rojas testified that J.B.’s investigation was indicated for substantial risk and

          physical abuse because of D.B., medical personnel’s determination that the marks were

          inflicted, and the inconsistent information from and lack of cooperation by the parents.


                                                      -9-
       No. 1-20-0356

¶ 26         Regarding D.B., Rojas spoke with the hospital social worker, the nurse, the treating

          physician, and Dr. Torres. D.B.’s case was indicated for abuse and neglect, even though Rojas

          learned that D.B. had OI. Despite this information, Rojas indicated the report due to D.B.’s

          skull and rib fractures, which were identified by Dr. Torres as being inconsistent with OI.

          Additionally, Rojas cited the delay in seeking medical attention and placing him with Regina,

          a caregiver who had prior indications of abuse, as well as the inconsistent statements regarding

          D.B.’s injuries. Rojas testified that she was also concerned by the “erratic behavior” of

          respondent-father and Regina when she went to look for J.B.; she did not know if respondent-

          father had received mental health treatment as was indicated in the case file; she was concerned

          by the family’s violation of the safety plan and that they hid J.B; and she also had concerns

          that all of the adult household members refused to test for illegal drugs as required in the

          service plan. Rojas was also aware that D.B. sustained further fractures in October 2019. On

          cross-examination, Rojas testified that neither respondent-mother or Twanette had previous

          child neglect or abuse allegations in their history.

¶ 27         Jasmine Noggins, a DCFS caseworker assigned to D.B.’s case also testified primarily about

          D.B.

¶ 28         Respondent-mother called J.B.’s DCFS caseworker, Germalina Rambo-Harris, who

          testified that on November 15, 2019, J.B. was returned to respondents’ care and custody under

          an order of protection after she investigated and found no problems with the home. Rambo-

          Harris visited J.B. three times since he was returned home in November. Respondent-mother

          was present during each visit, and she described the interactions between J.B. and respondent-

          mother as very comfortable and indicated that he did not want to leave her side. Rambo-Harris

          described J.B. as happy and indicated that he did not exhibit any fear toward respondent-


                                                      - 10 -
       No. 1-20-0356

          mother. Rambo-Harris had no concerns about J.B. remaining with respondent-mother, and

          indicated that J.B. even “sang a song” that she “wasn’t going to remove him.” Respondent-

          mother indicated that she would make a doctor’s appointment to follow up on the marks on

          J.B.’s body. Rambo-Harris did not see any evidence that respondent-father lived in the home,

          and she testified that it would be in J.B.’s best interest to remain with respondent-mother. She

          also testified that J.B. was bonded to Regina and that Regina’s interaction with J.B. was loving.

¶ 29         On cross-examination, Rambo-Harris testified that respondent-father stated that he lived in

          Maywood, but she had not confirmed it. Respondent-father was not at the home the two times

          she made unannounced visits. Rambo-Harris was unaware of whether he had contact with

          J.B., and had not discussed it with respondent-mother. Prior to November 15, 2019, Rambo-

          Harris learned that the most recent investigation for J.B. was “indicated,” but she was confused

          as to how it was unfounded and subsequently indicated.            She was unable to evaluate

          respondent-father as a safety risk, and was not in agreement with J.B. being returned to his

          parents under an order of protection.

¶ 30         Respondent-father was not present in court and his counsel did not present any evidence.

¶ 31         The trial court found that it was in J.B.’s best interest to dismiss the petition and grant the

          State’s motion. The court indicated that it reviewed the evidence prior to arguments a few

          times, and noted that its initial impression of what the appropriate ruling was did not change

          with regard to J.B.

¶ 32         The trial court issued its ruling on December 20, 2019. The court noted that probable cause

          originally existed because J.B. resided at the home where D.B. was the subject of suspected

          physical abuse prior to the medical diagnosis. The court specifically addressed the alleged

          injuries to J.B., which were investigated in May 2019 and determined to be unfounded in June

                                                     - 11 -
       No. 1-20-0356

          2019. The court noted that there was not anything significant from May through October 2019

          regarding the marks, and acknowledged that Dr. Torres reviewed photographs of the marks,

          did not examine J.B., and was unsure of the marks’ origins. The court found that the argument

          concerning the marks was “more of a bootstrapping of these marks onto the alleged neglect of

          [D.B.] I don’t think is proper in this case.” The court found that there was no probable cause

          that J.B. was abused or neglected, and that it was in his best interests to return J.B. to the care

          of his parents.

¶ 33         The court then granted the State’s motion to dismiss J.B.’s adjudication petition, and denied

          the motion to dismiss D.B.’s adjudication petition. The court denied the public guardian’s

          motion to vacate the November 15, 2019, order of protection returning J.B. to his parents’

          custody, as well as the public guardian’s motion to supplement the adjudication petition with

          a physical abuse allegation. The public guardian’s request to stay the order dismissing J.B.s

          petition was also denied.

¶ 34         The public guardian filed a motion to reconsider on January 15, 2020, which was denied

          by the court, which indicated that its original reasoning had not changed.

¶ 35         This timely appeal followed.

¶ 36                                             DISCUSSION

¶ 37         On appeal, the public guardian, on behalf of J.B., contends that the dismissal of the

          adjudication petition was against the manifest weight of the evidence and should be reversed

          as it was not in the minor’s best interests to have the petition dismissed because his physical

          safety is at risk. The public guardian additionally contends that ample probable cause exists to

          believe that the minor was abused and neglected, as supported by the record.



                                                      - 12 -
       No. 1-20-0356

¶ 38         The Juvenile Court Act sets forth the process by which a court will decide whether a child

          shall be removed from his or her parents and made a ward of the court. In re Ashli T., 2014 IL

          App (1st) 132504, ¶ 12. In all proceedings under the Juvenile Court Act, the best interest of

          the child is the primary concern of the court. In re Ashley F., 265 Ill. App. 3d 419, 424 (1994).

¶ 39         The State may initiate proceedings by filing a petition alleging that the minor is abused or

          neglected and that it is in the minor’s best interest to be adjudged a ward of the court. 705

          ICLS 405/2-13 (West 2018). When a petition is filed, the court shall order a temporary custody

          hearing to determine who will be granted temporary custody of the minor until a determination

          can be made as to whether the minor should be adjudged a ward of the court and placed in the

          custody of someone other than the minor’s parents. 705 ILCS 405/2-10 (West 2018); Ashli T.,

          2014 IL App (1st) 132504, ¶ 12. The additional hearings consist of an adjudicatory hearing, a

          dispositional hearing, and a permanency hearing. Ashli T., 2014 IL App (1st) 132504, ¶ 12.

¶ 40         At the temporary custody hearing, the court makes a threshold determination as to whether

          the minor is abused or neglected. Id. If the court finds there is probable cause to believe that

          the minor is abused or neglected, then it must conduct a hearing at which all relevant parties

          shall testify. 705 ILCS 405/2-10(2) (West 2018). Following such hearing, the court may

          release the minor into the custody of a parent, guardian or custodian; release the minor pursuant

          to a protection order; or prescribe shelter care and order that the minor be kept in a suitable

          place designated by the court or a shelter care facility. Id. Once a temporary custody order

          has been made, any party may file a motion to modify or vacate the order. 705 ILCS 405/2-

          10(9) (West 2018).

¶ 41         At the adjudicatory hearing, the court shall determine whether the minor is abused or

          neglected (705 ILCS 405/2-18 (West 2018)), and if the court finds that the minor is abused or


                                                     - 13 -
       No. 1-20-0356

          neglected, the court must conduct a dispositional hearing pursuant to section 2-22 of the

          Juvenile Court Act (705 ILCS 405/2-22 (West 2018)) to determine whether the minor should

          become a ward of the court (705 ILCS 405/2-21(2) (West 2018)). At the dispositional hearing,

          the court shall determine whether it is in the best interests of the minor and the public that the

          minor be made a ward of the court, and if so, the court shall enter a disposition order which

          serves the health, safety and interests of the minor and the public. 705 ILCS 405/2-22(1) (West

          2018). If the minor is made a ward of the court due to abuse or neglect, the court may enter a

          dispositional order that continues custody to the minor’s parent(s), guardian or custodian;

          placing the minor in legal custody or guardianship; restoring custody to the minor’s parent(s),

          guardian or custodian on condition of compliance with an after-care plan; or partially or

          completely emancipate the minor. 705 ILCS 405/2-23(1)(a) (West 2018). Any disposition

          order may provide for protective supervision or include an order of protection. 705 ILCS

          405/2-23(2) (West 2018).

¶ 42         In this case, the State initiated proceedings by filing a petition for adjudication of wardship

          for J.B. and a motion for temporary custody, alleging that there was probable cause to believe

          that J.B. was abused and neglected based on an injurious environment due to the alleged

          physical abuse of D.B., who resided in the same household. At the temporary custody hearing,

          the trial court found probable cause to believe that J.B. was abused and neglected and that there

          was an immediate and urgent necessity to remove him from the home, and granted temporary

          custody to DCFS. Subsequently, the State moved to dismiss the adjudication petition,

          contending that there was newly discovered evidence that D.B. suffered a medical condition

          as opposed to child abuse, and the State’s motion was granted after an evidentiary hearing over

          the public guardian’s objection.


                                                      - 14 -
       No. 1-20-0356

¶ 43          In In re J.J., 142 Ill. 2d 1 (1991), our supreme court held that “when the State moves to

          dismiss a petition alleging abuse of a minor, the circuit court shall consider the merits of the

          motion and determine, on the record, whether dismissal is in the best interests of the minor,

          the minor’s family and the community. Id. at 9. The court further noted that, after hearing the

          evidence, if the circuit court determines, in the exercise of its discretion, that the best interests

          of the minor will be served by dismissal of the petition, it should allow the motion to dismiss.
Id. at 11; Ashli T., 2014 IL App (1st) 132504, ¶ 17; In re Gustavo H., 362 Ill. App. 3d 802, 811

          (2005); 705 ILCS 405/2-10(1) (West 2018).

¶ 44          As such, we review the court’s decision to dismiss the petition under an abuse of discretion

          standard. A court abuses its discretion when its ruling is arbitrary, fanciful, or unreasonable,

          or when no reasonable person would adopt its view. Taylor v. County of Cook, 2011 IL App

          (1st) 093085, ¶ 23. An abuse of discretion standard of review is highly deferential to the trial

          court. Id.

¶ 45          Here, following an evidentiary hearing as prescribed by J.J., the court found that J.B. was

          not abused or neglected and dismissed the adjudication petition.

¶ 46          The Juvenile Court Act provides that a minor is neglected if his environment is injurious

          to his welfare. 705 ILCS 405/2-3(1)(b) (West 2018). Neglect is defined as the failure to

          exercise the care that circumstances justly demand and covers both willful and unintentional

          disregard of parental duties. Ashley F., 265 Ill. App. 3d at 424. When making determinations

          of neglect, the trial court has wide discretion. The findings, which are based on its opportunity

          to observe the demeanor and conduct of the parties and witnesses, must be given great weight.
Id. Moreover, its determination will not be disturbed unless it is against the manifest weight

          of the evidence. In Interest of K.G., 288 Ill. App. 3d 728, 735 (1997). A trial court’s finding


                                                       - 15 -
       No. 1-20-0356

          is against the manifest weight of the evidence if a review of the record clearly demonstrates

          that the opposite result would be the proper one. Id.

¶ 47         Turning to the merits of this appeal, based on our review of the record, we do not find that

          the trial court’s determination that there was no probable cause of J.B.’s abuse and neglect to

          be against the manifest weight of the evidence. As previously noted, the evidence presented

          at the hearing established that the State commenced proceedings on J.B.’s behalf based on

          suspected physical abuse of D.B., who lived in the same household. Once there was medical

          evidence that negated some of the physical abuse allegations regarding D.B., the State moved

          to dismiss J.B.’s adjudication petition.

¶ 48         At the evidentiary hearing, Dr. Torres gave substantial testimony regarding her

          examination and investigation regarding D.B., but was only able to testify to concerns

          regarding J.B. made by the examining physician. Dr. Torres reviewed reports and photographs

          of marks on J.B.’s chest and buttock, but was unable to conclusively state the cause of the

          marks, and more importantly, Dr. Torres never examined J.B. She further stated that she was

          unable to get a history of the marks because no caregiver was present, and J.B. was nonverbal.

¶ 49         Rojas testified that she learned of a prior investigation concerning an allegation of physical

          abuse of J.B. earlier in 2019 that was deemed unfounded. While Rojas testified that she was

          concerned because respondents and Regina hid J.B. and lied about his whereabouts, there was

          no testimony as to any observations of physical abuse of J.B. or any additional marks on him.

¶ 50         Rambo-Harris testified to her observations of J.B., respondent-mother, and Regina, noting

          that they seemed well bonded and had a loving relationship. She also testified that it was in

          J.B.’s best interests to remain in the care and custody of respondent-mother.




                                                     - 16 -
       No. 1-20-0356

¶ 51          In making its determination that there was no probable cause of abuse or neglect as to J.B.,

          the trial court noted that the arguments in favor of probable cause were bootstrapped onto the

          claims of abuse as to D.B.

¶ 52          We agree. While the public guardian did present evidence of marks on J.B.’s buttock and

          chest, such evidence did not rise to the level of conclusively establishing abuse or neglect as

          there was absolutely no testimony presented establishing the cause of the marks. Even Dr.

          Torres’ testimony was inconclusive, as she did not know if the marks on his chest were bruises

          or birth marks, and that the mark on his buttock may have been linear. The evidence that there

          was a prior investigation of abuse based on respondent-father’s statement in May 2019 that he

          hit J.B. with a belt did not conclusively establish that the mark observed in October 2019 was

          the result of a belt. We conclude therefore that the trial court’s finding that there was no

          probable cause of abuse or neglect as to J.B. was not against the manifest weight of the

          evidence.

¶ 53          It bears repeating that the only reason adjudication proceedings were commenced for J.B.

          was the suspected abuse of D.B. who resided in the same household. Once a portion of D.B.’s

          suspected abuse was attributable to a medical condition, the trial court found that there was no

          longer any probable cause to support temporary custody of J.B. Additionally, evidence

          presented at the hearing by the caseworker indicated that it was in the best interests of J.B. to

          remain in the care and custody of respondent mother.

¶ 54          Once the court determined that there was no probable cause, it was obligated to dismiss the

          petition. See Gustavo H., 362 Ill. App. 3d at 811. We give the trial court’s determination great

          deference as it was in the best position to view the parties and hear the evidence (Ashley F.,
265 Ill. App. 3d at 424), and we find that the trial court did not abuse its discretion in dismissing


                                                       - 17 -
       No. 1-20-0356

          the petition for adjudication of wardship based on the evidence presented at the evidentiary

          hearing.

¶ 55                                          CONCLUSION

¶ 56         For the foregoing reasons, the judgment of the trial court dismissing the petition for

          adjudication of wardship is affirmed.

¶ 57         Affirmed.




                                                   - 18 -